Case 1:16-cr-00640-BMC Document 680-1 Filed 05/01/19 Page 1 of 3 PagelD #: 9087

EXHIBIT 1

 
 

Case 1:16-cr-00640-BMC Document 680-1 Filed 05/01/19 Page 2 of 3 PagelD #: 9088

AO 89 (Rev. 08/09) Subpoena to Testily at a Hearing or Trial ina Criminal Case

UNITED STATES DISTRICT COURT

for the
Eastern District of New York
United States of America

Vv. Case No. 1:16-cr-00640-BMC

Mark Nordlicht et al.

 

Defendant

SUBPOENA TO TESTIFY AT A HEARING OR TR IN A CRIMINAL CASE

To: JON LINDSEY
521 FIFTH AVE.
5th FLOOR
NEW YORK, NY 10175

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown

below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

 

Place of Appearance: United States District Court
Eastern District of New York

225 Cadman Plaza East Date and Time: .
Brooklyn, NY 11201 05/03/2019 8:30 am

Courtroom No.: 8D South

 

 

 

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if
not applicable):

Please bring any and all documents in your possession pertaining to this case. Furthermore, please contact The Baez
Law Firm at 305-999-5100 or email us at office@baezlawfirm.com to provide us with your contact information, We
will then provide you with sufficient notice of the exact date and time of your testimony. Without exception, if you fail
to contact us, you will be expected to be present at the aforementioned location, date and time. -

(SEAL)

Date: 4/17/2019

OG OF COURT

we Signature of Clerk or Deputy Clerk

 

The name, address, e-mail, and telephone number of the attorney representing (name of party) Mark Nordliclit
» Who requests this subpoena, are:

 

The Baez Law Firm
c/o Jose Baez, Esq.
40 SW 13th Street
Suite 901

Miami, Florida 33130
Ph; 305-999-5100

Fx: 305-999-5111

office@baezlawfirm.com
 

Case 1:16-cr-00640-BMC Document 680-1 Filed 05/01/19 Page 3 of 3 PagelD #: 9089

AO 89 (Rev. 08/09) Subpoena to Testity ata Wearing or Trial ina Criminal Case (Page 2)

 

Case No. 1:16-cr-00640-BMC
PROOF OF SERVICE

This subpoena for (name of individual and title, ifany) JON LINDSEY
was received by me on (dare)

 

( I served the subpoena by delivering a copy to the named person as follows:

 

 

On (date) ; Or

 

OI returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are § for travel and $ for services, for a total of $ 9,00 i

{ declare under penalty of perjury that this information is true.

Date:

 

Server's signahire

 

Prinfedname Gnd die

 

SEPVO'S UM CSS

Additional information regarding attempted service, ete.:
